         Case 1:20-cr-00018-RMB Document 34 Filed 04/30/21 Page 1 of 5
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     April 30, 2021


BY CM/ECF

The Honorable Richard M. Berman
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

       Re:     United States v. Jonatan Correa, S2 20 Cr. 18 (RMB)

Dear Judge Berman:

       The defendant in the above-captioned case is scheduled to be sentenced on May 11, 2021
at 10:00 a.m. For the reasons set forth below, the Government believes that a sentence below the
Guidelines range of 12 to 18 months’ imprisonment would be sufficient, but not greater than
necessary, to meet the purposes of sentencing.

   I. Offense Conduct

       A. Background on the Sparks Group

         As described in the Presentence Investigation Report (“PSR”), between in or around 2016
and in or around 2020, the United States Postal Inspection Service and Homeland Security
Investigations investigated an international criminal conspiracy known as the “Sparks Group,”
which began as early as 2011. The primary objective of the Sparks Group was to fraudulently
obtain DVDs and Blu-Ray discs for copyrighted movies and television shows prior to their retail
release date, compromise the copyright protections on the discs, reproduce and upload the
copyrighted content to servers controlled by the Sparks Group, and disseminate the copyrighted
content on the Internet for public consumption before the DVDs and Blu-Ray discs were made
available for sale by retailers to the public. Over the course of the conspiracy, the Sparks Group
successfully reproduced and disseminated at least 1400 movies and television shows prior to their
retail release date, including nearly every movie released by major production studios. The Sparks
Group has caused tens of millions of dollars in losses to film production studios. (PSR ¶¶ 7-9).

        The Sparks Group generally worked as follows: First, members of the Sparks Group,
including defendant Jonatan Correa, obtained DVDs and Blu-Ray discs from wholesale
distributors up to several weeks prior to their retail release date. To do so, members of the Sparks
         Case 1:20-cr-00018-RMB Document 34 Filed 04/30/21 Page 2 of 5

                                                                                           Page 2


Group made various material misrepresentations and omissions to the wholesale distributors
concerning, among other things, the reasons that members of the Sparks Group were obtaining
DVDs and Blu-Ray discs prior to the retail release date. The Sparks Group continuously searched
for and solicited distributors and retailers that could be used to obtain DVDs and Blu-Ray discs as
early as possible. (PSR ¶¶ 10).

        Once they obtained the DVDs and Blu-Ray discs, members of the Sparks Group, including
the defendant, used computers with specialized software that compromised the copyright
protections on the discs (a process known as “cracking” or “ripping”) and reproduced and encoded
the content in a high-definition format that could be easily copied and disseminated over the
Internet. (PSR ¶ 11). Members of the Sparks Group, including the defendant, then uploaded
copies of the copyrighted content onto servers controlled by the Sparks Group, where members of
the Sparks Group further reproduced and disseminated the content on streaming websites, peer-to-
peer networks, torrent networks, and other servers accessible to members of the public, all before
the retail release date for the DVDs and Blu-Ray discs. The Sparks Group identified its
reproductions by encoding the filenames of the reproduced copyrighted content with the tags
“SPARKS,” “DRONES,” “ROVERS,” “GECKOS,” and “SPRINTER,” among others. The
Sparks Group also uploaded photographs of the discs in their original packaging to its servers to
demonstrate that the reproductions originated from authentic DVDs and Blu-Ray discs. To avoid
law enforcement detection, members of the Sparks Group communicated with each other using
Internet Relay Chat and secure end-to-end encryption messaging platforms like Threema. (PSR
¶¶ 12-13).

        In coordination with law enforcement authorities in 18 other countries, dozens of servers
around the world controlled by the Sparks Group, including in North America, Europe, and Asia,
were taken offline on August 26, 2020. Prior to August 26, 2020, the Sparks Group had utilized
these servers to illegally store and disseminate copyrighted content to members around the globe.
(PSR ¶ 19).

       B.      The Defendant’s Participation in the Sparks Group

        Between 2016 and March 2020, the defendant participated in the Sparks Group in various
capacities. The defendant received pre-release DVDs and Blu-Ray discs from distributors in
Canada and New York City, used a computer with special software to compromise the copyright
protections on the discs, and uploaded the copyrighted content to servers controlled by the Sparks
Group. The defendant received wire transfers from other members of the Sparks Group for the
purposes of purchasing the discs. The defendant also served as a “racer,” copying on average 50-
100 movie files per day between servers operated by the Sparks Group around the world in order
to gain “credits” that allowed the defendant to download copyrighted content from the Sparks
Group’s servers. Each file was a smaller component of a movie, with movies containing various
numbers of component parts, depending on the length of the movie. (PSR ¶¶ 14-15).

       The defendant also recorded live copyrighted television shows by remotely accessing a
computer belonging to another member of the Sparks Group located in Westchester County, which
were similarly uploaded to servers controlled by the Sparks Group. The defendant accessed
servers controlled by the Sparks Group by using a computer shell with a “bounce network
           Case 1:20-cr-00018-RMB Document 34 Filed 04/30/21 Page 3 of 5

                                                                                             Page 3


connection,” which allowed the defendant to conceal his IP address from others. The defendant
also downloaded thousands of movies from servers controlled by the Sparks Group. The defendant
operated a Linux server at his home with approximately 33 terabytes of movies (approximately
2,000 movies), which were shared with the defendant’s friends and family. (PSR ¶¶ 16-18).

        On August 25, 2020, a S2 Superseding Indictment (the “Indictment”) was unsealed
charging the defendant with participating in a conspiracy to commit copyright infringement, in
violation of Title 18, United States Code, Sections 371, 2319(c)(1) and (d)(1), and Title 17, United
States Code, Sections 506(a)(1)(B) and (C). The defendant was arrested that same day.

   II. The Defendant’s Plea and Applicable Guidelines Range

        On January 12, 2021, the defendant pleaded guilty to Count One of the Indictment pursuant
to a plea agreement. Pursuant to U.S.S.G. § 2B5.3(a), the plea agreement stipulated that the base
offense level is 8. Pursuant to U.S.S.G. § 2B5.3(b)(1)(B), the plea agreement stipulated that the
offense level is adjusted according to the table from U.S.S.G. § 2B1.1 because the infringement
amount exceeded $6,500. Pursuant to U.S.S.G. § 2B5.3 cmt. N.2(a)(i), the infringement amount
is equal to the “retail value of the infringed item” multiplied by the “number of infringing items.”
Because the infringement amount was more than $40,000 and less than $95,000, the plea
agreement stipulated that the offense level is increased by 6 levels. Pursuant to U.S.S.G. §
2B5.3(b)(2), the plea agreement stipulated that a two-level enhancement applied because the
offense involved the distribution of a work being prepared for commercial distribution. Pursuant
to U.S.S.G. § 2B5.3(b)(3)(A), the plea agreement stipulated that a two-level enhancement applied
because the offense involved the uploading of infringing items. Pursuant to U.S.S.G. §
2B5.3(b)(4), the plea agreement stipulated that a two-level decrease applied because the offense
was not committed for commercial advantage or private financial gain. Assuming a three-level
reduction for acceptance of responsibility pursuant to U.S.S.G. § 3E1.1, the plea agreement
stipulated that the total offense level is 13. The plea agreement also stipulated that the defendant
has zero criminal history points, resulting in a Criminal History Category of I. As a result, the plea
agreement stipulated that the applicable Guidelines range was 12 to 18 months’ imprisonment.

       The PSR, prepared by the Probation Office on April 5, 2021, also found that the
defendant’s Guidelines range was 12 to 18 months’ imprisonment. (PSR ¶¶ 24-43, 71).

   III.     Discussion

          A. Applicable Law

        Although United States v. Booker held that the Guidelines are no longer mandatory, it also
held that they remain in place and that district courts must “consult” the Guidelines and “take them
into account” when sentencing. 543 U.S. 220, 264 (2005). As the Supreme Court stated, “a district
court should begin all sentencing proceedings by correctly calculating the applicable Guidelines
range,” which “should be the starting point and the initial benchmark.” Gall v. United States, 552
U.S. 38, 49 (2007).
          Case 1:20-cr-00018-RMB Document 34 Filed 04/30/21 Page 4 of 5

                                                                                             Page 4


        After that calculation, a sentencing judge must consider seven factors outlined in Title 18,
United States Code, Section 3553(a): (1) “the nature and circumstances of the offense and the
history and characteristics of the defendant;” (2) the four legitimate purposes of sentencing, as set
forth below; (3) “the kinds of sentences available;” (4) the Guidelines range itself; (5) any relevant
policy statement by the Sentencing Commission; (6) “the need to avoid unwarranted sentence
disparities among defendants;” and (7) “the need to provide restitution to any victims,” 18 U.S.C.
§ 3553(a)(1)-(7). See Gall, 552 U.S. at 50 & n.6.

        In determining the appropriate sentence, the statute directs judges to “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing, which are:

               (A)     to reflect the seriousness of the offense, to promote respect for the law, and
                       to provide just punishment for the offense;
               (B)     to afford adequate deterrence to criminal conduct;
               (C)     to protect the public from further crimes of the defendant; and
               (D)     to provide the defendant with needed educational or vocational training,
                       medical care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2).

       B.      A Sentence Below the Guidelines Range is Reasonable in this Case

        The Government submits that a sentence below the Guidelines range of 12 to 18 months’
imprisonment is sufficient, but not greater than necessary, in this case to reflect the seriousness of
the defendant’s conduct, promote respect for the law, and provide just punishment for the offense.

        As an initial matter, the defendant is being sentenced for serious criminal conduct. For
years, the defendant knowingly and willfully violated the copyright laws of the United States by
participating in the Sparks Group, a sophisticated criminal conspiracy that obtained and
disseminated copyrighted movies and television shows all over the Internet, including copyrighted
works that were being prepared for retail release. The defendant had multiple functions in the
Sparks Group—he obtained DVDs and Blu-Ray discs and “cracked” the copyrighted protections
on the discs by using special software. He also uploaded the copyrighted works to servers
controlled by the Sparks Group, and then copied the content across different servers located around
the world. Over the course of the conspiracy, the Sparks Group successfully reproduced and
disseminated hundreds of movies and television shows prior to their retail release date, causing
film production studios tens of millions of dollars in losses.

         Nevertheless, the Government also recognizes that the nature of the defendant’s
participation and position in the Sparks Group are relevant considerations. The defendant did not
participate in the Sparks Group for financial gain, and his role in the Sparks Group was not nearly
as extensive as some of his co-conspirators, who recruited and supervised other members of the
Sparks Group and defrauded disc distributors into selling discs to the Sparks Group prior to the
retail release date. The Government believes that the defendant is substantially less culpable than
the leaders of the Sparks Group who had more insight into the inner workings of the organization
and oversaw its operations on a day-to-day basis.
         Case 1:20-cr-00018-RMB Document 34 Filed 04/30/21 Page 5 of 5

                                                                                            Page 5


        Additionally, when confronted by law enforcement officers, the defendant immediately
provided a full confession regarding his involvement in the Sparks Group and made efforts to
cooperate with law enforcement. In connection with those efforts, the Government met with the
defendant, but ultimately concluded that the defendant’s knowledge of the Sparks Group – while
credible – was duplicative with other information the Government had already obtained during its
investigation. The Government credits the defendant’s efforts to provide assistance and notes that
the defendant’s proffered information corroborated information developed over the course of the
investigation. Although the defendant was not offered a cooperation agreement, the defendant
nevertheless elected to plead guilty before receiving any Rule 16 discovery materials—which
would have provided the defendant with information about the Government’s investigation of the
Sparks Group. The defendant’s guilty plea confirms what was demonstrated during his proffer
with the Government—that the defendant immediately and completely accepted responsibility for
his conduct. The Government also understands that the defendant intends to provide full restitution
to the Motion Picture Association (“MPA”) at the time of sentencing. Additionally, the Court has
discretion to order the defendant to pay a fine as part of the sentence. (PSR ¶ 69). Accordingly,
the Government submits that the defendant’s conduct since the time of his arrest is a substantial
mitigating factor relevant at sentencing.

        In sum, the Government believes that the defendant’s arrest and felony charge has
impressed upon the defendant the seriousness of his criminal conduct, as illustrated by the
defendant’s willingness to accept responsibility, assist law enforcement, and make full restitution
to the victims of his crimes. In addition to providing specific deterrence to the defendant, the fact
of the defendant’s arrest and felony charge will have a significant deterrent impact on others who
may contemplate engaging in criminal copyright infringement. The Government is similarly
hopeful that the defendant’s participation in the Sparks Group will prove to be a singular mistake
in judgment in an otherwise productive and law-abiding life. As a result, the Government believes
that a sentence below the Guidelines range is appropriate in this case.

V.     Conclusion

        For the reasons set forth above, the Government respectfully requests that the Court impose
a sentence below the Guidelines range of 12 to 18 months’ imprisonment, as such a sentence would
be sufficient but not greater than necessary to serve the legitimate purposes of sentencing.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney

                                              By:        /s/ Andrew K. Chan
                                                      Andrew K. Chan / Mollie Bracewell
                                                      Christy Slavik
                                                      Assistant United States Attorney
                                                      (212) 637-1072 / 2218 / 1113

cc: David Wikstrom, Esq.
